              Case 2:20-cv-00996-KJN Document 24 Filed 01/27/21 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA

KENDALL BURTON,                               No. 2:20-cv-0996 KJN P

                  Plaintiff,
         v.

AFSHIN ARYA,
                                              ORDER & WRIT OF HABEAS CORPUS
                  Defendant.                  AD TESTIFICANDUM
                                       /

Kendall Burton, CDCR # F-79320, a necessary and material witness in a settlement conference
in this case on March 2, 2021, is confined in the California Health Care Facility (CHCF), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, on
Tuesday, March 2, 2021, at 9:00 a.m.

Accordingly, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by Zoom video
       conference, to participate in a settlement conference at the time and place above, until
       completion of the settlement conference or as ordered by the court. Zoom video
       conference connection information will be supplied via separate email.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
       Office at California Health Care Facility at (209) 467-2676 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
       to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, 7707 Austin Rd., Stockton, California 95215:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: January 26, 2021



burt0996.841Z
